NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3655-19

HOWARD GARTENBERG,

          Plaintiff-Appellant,

v.

CITY OF HACKENSACK,
CITY OF HACKENSACK
DEPARTMENT OF PUBLIC
WORKS SHADE TREE
ADVISORY COMMITTEE,
MARY PERRONE,
SALVATORE PERRONE,
ANGELA HENRICKS, and
BRIAN HENRICKS,

     Defendants-Respondents.
_____________________________

                   Argued September 27, 2021 – Decided October 25, 2021

                   Before Judges Rothstadt and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. L-1915-20.

                   Antonio S. Grillo argued the cause for appellant
                   (Jacoby & Meyers, LLP, attorneys; Frances M. Bova,
                   on the briefs).
            Bradley D. Tishman argued the cause for respondents
            City of Hackensack and City of Hackensack
            Department of Public Works Shade Tree Advisory
            Committee (Cleary Giacobbe Alfieri Jacobs, LLC,
            attorneys; Bradley D. Tishman, of counsel and on the
            brief).

PER CURIAM

      Plaintiff Howard Gartenberg challenges a May 8, 2020 Law Division

order denying his motion to file a late notice of claim against defendants, City

of Hackensack and Hackensack Department of Public Works Shade Tree

Advisory Committee, under the New Jersey Tort Claims Act (TCA), N.J.S.A.

59:1-1 to 12-3. We affirm.

                                         I.

      In evaluating the issues raised on appeal, we have assumed all facts

alleged by plaintiff to be true and have given him the benefit of all inferences

from the motion record. Feinberg v. N.J. Dep't of Env't Prot., 137 N.J. 126, 129

(1994).

      On July 22, 2019, plaintiff fell and injured himself while walking on a

sidewalk in Hackensack. He was transported by ambulance to a hospital for

treatment after he reported "trouble lifting his left knee due to his sciatic nerve"




                                                                              A-3655-19
                                         2
and pain in his right shoulder and elbow. Upon discharge, he was admitted to

an inpatient rehabilitation facility for continued medical care.

      On September 25, 2019, plaintiff filed notices of claim with the municipal

defendants alleging those entities were "negligent, wanton, reckless and careless

in allowing, causing and/or permitting the aforesaid sidewalk to be, become

and/or remain in a dilapidated condition and in a state of disrepair causing

dangerous, hazardous and unsafe conditions."          The notices, along with all

included authorizations, were executed by plaintiff's then-counsel and indicated

plaintiff sustained "serious" and "permanent" injuries including a "right, upper

extremity fracture" caused by his trip and fall on a raised sidewalk adjacent to 6

Spring Valley Road.

      Plaintiff also stated he sought $3 million in personal injury damages and

provided the names of certain of his health care providers. Under the notices'

medical reports and records authorization section, plaintiff specifically limited

the release of his medical records only to Bergen Risk Managers, the municipal

defendants' insurer. Plaintiff's counsel did not complete the authorization for

plaintiff's employment records.

      The following day, on September 26, 2019, the City of Hackensack sent a

letter to plaintiff's counsel indicating it received plaintiff's notices but that his


                                                                              A-3655-19
                                         3
claims would not be considered filed until he returned a completed "official

form" the city adopted, which it attached. The City of Hackensack's specialized

form asked for more detailed information than that provided on September 25,

2019, such as a more precise calculation of damages, an expansive medical

release authorization, and confirmation that plaintiff had not previously sued

defendants.

      Instructions accompanying the specialized form stated in bold, underlined

lettering that authorization "for release of hospital, medical, insurance and

pharmacy records must be completed," and that failure to do so would "result in

the claim being treated as not being properly filed." The form authorized the

released of medical information not only to Bergen Risk Managers, but also to

Hackensack and all of its agents.

      Plaintiff failed to complete the specialized form over the ensuing six

months and instead, on March 19, 2020, moved to file a late notice of claim. In

support, plaintiff's attorney Ryan Martinez, who despite attesting at oral

argument that he did not commence employment at the law firm representing

plaintiff until January 2020, submitted a certification stating plaintiff received

"a complex fracture of the right elbow which required three . . . surgeries with

insertion of hardware." Martinez further certified that plaintiff retained his


                                                                            A-3655-19
                                        4
office on August 5, 2019, while plaintiff was still in the hospital, and that at the

time plaintiff only indicated he fell "in the vicinity of his chiropractors' office."

      Martinez also indicated plaintiff informed an unidentified individual in

his office on September 6, 2019 that he would be unable to leave the

rehabilitation facility and confirm the location of his fall for another six weeks.

Martinez stated his office communicated with the Hackensack Police

Department on September 19, 2019, which reported plaintiff fell at 6 Spring

Valley Road. That address was also contained in the Department's investigation

report which plaintiff's counsel received five days later.

      Plaintiff met with his counsel in late December 2019 to confirm the

location of the incident and take photographs of the sidewalk. Martinez stated

that once his office reviewed the photos, counsel "realized that the area of the

fall was in front of 20 Spring Valley Road, not 6 Spring Valley Road."

      Martinez also certified that the purpose of the motion was "simply [to]

correct[]the address of the incident." Notably, plaintiff appended a copy of

amended notices with the 20 Spring Valley Road address, using the forms that

Hackensack previously indicated in their September 26, 2019 letter were

insufficient.




                                                                               A-3655-19
                                         5
      It was not until May 4, 2020, that plaintiff filed notices of claim using the

specialized forms. The May 4, 2020 notices included additional information

regarding plaintiff's damages claim, provided an operative report from his

surgeon dated July 26, 2019, and a post-operative wellness report dated

September 10, 2019.      Plaintiff also explained that his $3 million demand

included claims for pain and suffering, anxiety, stress, mental anguish, and past

and present medical expenses, and informed the municipal defendants, contrary

to his September 2019 notice, that certain of his medical costs were covered by

his insurance and provided the applicable policy number. He also provided

photographs of the incident site and responded that he had not previously filed

a claim against the municipal defendants.

      The court denied plaintiff's motion in a May 8, 2020 order. In the judge's

corresponding oral statement of reasons, he found "nothing [was] hidden by

Hackensack" and plaintiff failed to use the correct claim form despite having a

"full month" before the ninety-day deadline to file such notice. The judge also

found no evidence that plaintiff was incapacitated because the last medical

record he submitted related to treatment on or about September 10, 2019, and

plaintiff did not provide any certification "detailing what the issues were

medically for him during that time period in question."


                                                                             A-3655-19
                                        6
       The judge also noted plaintiff did not suffer a neurological injury and the

record contained no competent proofs to indicate that plaintiff could not

communicate with his attorneys while hospitalized or in rehabilitation. Nor did

plaintiff indicate why his attorneys could not meet with him at the rehabilitation

facility.

       Without a competent certification from plaintiff, the judge, relying on

Wood v. County of Burlington, 302 N.J. Super. 371 (App. Div. 1997), and

Newberry v. Township of Pemberton, 319 N.J. Super. 671 (App. Div. 1999),

denied plaintiff's application and concluded plaintiff failed to establish

extraordinary circumstances warranting the filing of a late notice of claim. He

noted that even if he accepted counsel's certification, the only personal

knowledge Martinez could properly attest to would be that based on his

employment with the law firm after January 2020. The judge determined there

was "nothing [in the record] to account for the time period from early September

through January of 2020" that would explain why plaintiff could not

communicate with Martinez's office.

       This appeal followed in which plaintiff asserts that the judge erred in

denying his application because he substantially complied with the TCA's notice

requirements.    Alternatively, he argues that the judge committed error in


                                                                            A-3655-19
                                        7
denying him permission to file a late notice of claim because the judge

incorrectly concluded that he did not establish extraordinary circumstances and

failed to consider that defendants would not be prejudiced by a late filing.

                                      II.

      The decision to grant permission to file a late TCA notice is left "to the

sound discretion of the trial court, and [its decision] will be sustained on appeal

in the absence of a showing of an abuse thereof." D.D. v. Univ. of Med. &

Dentistry of New Jersey, 213 N.J. 130, 147 (2013) (alteration in original)

(quoting Lamb v. Glob. Landfill Reclaiming, 111 N.J. 134, 146 (1988)); see also

N.J.S.A. 59:8–9. An abuse of discretion "arises when a decision is made without

a rational explanation, inexplicably departed from established policies, or rested

on an impermissible basis." Flagg v. Essex Cnty. Prosecutor, 171 N.J. 561, 571

(2002) (internal quotation marks omitted).

      Further, we generally examine "more carefully cases in which permission

to file a late claim has been denied than those in which it has been granted, 'to

the end that wherever possible cases may be heard on their merits.'" Feinberg,

137 N.J. at 134 (quoting S.E.W. Friel Co. v. N.J. Tpk. Auth., 73 N.J. 107, 122

(1977)). Therefore, "any doubts which may exist should be resolved in favor of

the application."   Lowe v. Zarghami, 158 N.J. 606, 629 (1999) (quoting


                                                                             A-3655-19
                                            8
Feinberg, 137 N.J. at 134). In determining whether to deny permission to file a

late notice, the court must consider all of the circumstances in combination.

Ibid.

                                        III.

        As noted, plaintiff initially contends that the judge erred in denying his

application because he "substantially compl[ied]" with the TCA's notice

requirements. In support, he relies on an unpublished federal case and Lebron

v. Sanchez, 407 N.J. Super. 204 (App. Div. 2009), Henderson v. Herman, 373

N.J. Super. 625 (App. Div. 2004), Murray v. Brown, 259 N.J. Super. 360 (Law

Div. 1991), Dambro v. Union County Park Commission, 130 N.J. Super. 450

(Law Div. 1974), and Ewing v. Cumberland County, 152 F. Supp. 3d 269 (D.N.J.

2015). Plaintiff also distinguishes Newberry, 319 N.J. Super. 671, and Wood,

302 N.J. Super. 371, arguing that, unlike those cases, he "provided all material

information." We have considered and disagree with all of these arguments.

        Claims against a public entity for damages are governed by the TCA

which defines the extent of the Legislature's waiver of sovereign immunity and

"establishes the procedures by which claims may be brought." Beauchamp v.

Amedio, 164 N.J. 111, 116 (2000). Pursuant to the TCA, any plaintiff bringing

a tort suit against a public entity must file a pre-suit notification of the claim in


                                                                               A-3655-19
                                         9
writing within ninety days of the accrual of the action or else be forever barred

from asserting that cause of action. Guzman v. City of Perth Amboy, 214 N.J.

Super. 167, 171 (App. Div. 1986).          "The rationale underlying the notice

requirement of the [TCA] is to expedite investigation with the hope of reaching

a nonjudicial settlement and to allow the public entity prompt access to

information about the claim so that it may prepare a defense." Wood, 302 N.J.

Super. at 375 (quoting Pilonero v. Twp. of Old Bridge, 236 N.J. Super. 529, 533

(App. Div. 1989)).

      The TCA "imposes strict requirements upon litigants seeking to file

claims against public entities." McDade v. Siazon, 208 N.J. 463, 468 (2011).

Among those requirements is that the claimant, prior to initiating suit, file a

notice of claim describing:

            a. The name and post office address of the claimant; b.
            The post-office address to which the person presenting
            the claim desires notices to be sent; c. The date, place
            and other circumstances of the occurrence or
            transaction which gave rise to the claim asserted; d. A
            general description of the injury, damage or loss
            incurred so far as it may be known at the time of
            presentation of the claim; e. The name or names of the
            public entity, employee or employees causing the
            injury, damage or loss, if known; and f. The amount
            claimed as of the date of presentation of the claim,
            including the estimated amount of any prospective
            injury, damage, or loss, insofar as it may be known at


                                                                           A-3655-19
                                      10
            the time of the presentation of the claim, together with
            the basis of computation of the amount claimed.

            [N.J.S.A. 59:8-4.]

      The statute also permits a public entity to request additional information

through a specialized claim form. See N.J.S.A. 59:8-6. "[A] plain reading of

N.J.S.A. 59:8-6 shows that the additional information which a public entity is

permitted to demand in its notice of claim form is not limited to the categories

of information listed in that section." Wood, 302 N.J. Super. at 377. The public

entity retains "authority to decide for [itself] what information must be provided

by claimants."   Ibid. This interpretation is consistent with the purpose of

"assur[ing] the fair and full disclosure of information necessary to the orderly

and expedient administrative disposition of claims." Id. at 378 (alteration in

original) (quoting Comment on N.J.S.A. 59:8-6).

      "Once a public entity adopts a personalized notice of claim form pursuant

to N.J.S.A. 59:8-6, which requires information that is more detailed than is

otherwise required, it is incumbent upon a claimant to provide the information

requested in the form." Ibid. (quoting Navarro v. Rodriguez, 202 N.J. Super.

520, 529 (Law Div. 1984)). "Mere compliance with N.J.S.A. 59:8-4 cannot save

a notice of claim which does not also substantially comply with N.J.S.A. 59:8 -

6." Ibid. Plaintiffs are "under a statutory duty to obtain and provide" the

                                                                            A-3655-19
                                       11
information required by the township's specialized claim form, and "failure to

do so plainly violate[s] the letter and spirit of N.J.S.A. 59:8-6." Ibid. N.J.S.A.

59:8-6 does not require a claimant to provide the supplemental information

within ninety days of the accrual of the claim; instead, this information must be

submitted within a reasonable time after receiving the form. Henderson, 373

N.J. Super. at 637.

      The notice requirements, however, are "not intended as 'a trap for the

unwary.'" Lebron, 407 N.J. Super. at 215 (quoting Lowe, 158 N.J. at 629). The

Supreme Court has recognized the notice requirements are "more properly

denominated as a notice of injury or loss."       Beauchamp, 164 N.J. at 121.

Therefore, "substantial rather than strict compliance with the notice

requirements of the Act may satisfactorily meet the statute's mandates." Lebron,

407 N.J. Super. at 215.

      In the context of the TCA, the substantial compliance doctrine "has been

limited carefully to those situations in which the notice, although both timely

and in writing, had technical deficiencies that did not deprive the public entity

of the effective notice contemplated by the statute." D.D., 213 N.J. at 159. To

warrant application of the doctrine, the moving party must show:

            (1) the lack of prejudice to the defending party; (2) a
            series of steps taken to comply with the statute

                                                                            A-3655-19
                                       12
            involved; (3) a general compliance with the purpose of
            the statute; (4) a reasonable notice of [a plaintiff's]
            claim; and (5) a reasonable explanation why there was
            not strict compliance with the statute.

            [Ferreira v. Rancocas Orthopedic Assocs., 178 N.J.
            144, 151 (2003) (quoting Galik v. Clara Maass Med.
            Ctr., 167 N.J. 341, 353 (2001)).]

      Here, plaintiff's claim accrued on July 22, 2019, and he had until October

20, 2019, to comply with the TCA's ninety-day notice requirement. Even if we

accept that plaintiff's initial September 25, 2019 notice substantially complied

with N.J.S.A. 59:8-4, notwithstanding the lack of competent evidence regarding

the basis for listing an incorrect incident address,1 the notices failed to comport

with the specialized form adopted by the City of Hackensack, which it is

statutorily entitled to require plaintiff to complete under N.J.S.A. 59:8-6.

      The City of Hackensack immediately notified plaintiff of the deficiency,

and plaintiff did not provide defendants the completed specialized form until

May 4, 2020, approximately seven months later. Failing to provide the specified


1
    On this point, we note that plaintiff's reliance on the Department's
investigation report as supportive of his argument that counsel took "a series of
steps taken to comply with the statute" and provided "a reasonable explanation
why there was not strict compliance", Ferreira, 178 N.J. at 151, is based entirely,
like those facts supporting the extraordinary circumstances issue, see infra at pp.
16-23, on the attested statements of his counsel, who was without any personal
knowledge of the certified events related to the incorrect address, or the receipt
and reliance upon the investigation report.
                                                                               A-3655-19
                                       13
information "plainly violate[]s the letter and spirit of N.J.S.A. 59:8 -6," Wood,

302 N.J. Super. at 378. In addition, the specialized form was not submitted to

defendants within a reasonable time after plaintiff learned of the deficiency.

Henderson, 373 N.J. Super. at 637.

      Without the additional information requested, such as a more precise

itemization supporting plaintiff's $3 million-dollar-damages claim, information

regarding plaintiff's insurer, a more expansive medical authorization to confirm

and assess plaintiff's claims, or a response to the simple question if plaintiff ever

filed a prior claim against Hackensack or its agents, the municipal entities were

not provided "prompt access to information about the claim so that [they could]

may prepare a defense." Wood, 302 N.J. Super. at 375. The missing information

related directly to the purposes of notice under the TCA – the early assessment

and resolution of claims.

      As discussed infra, we cannot characterize plaintiff's failure to provide

pertinent requested information about his injuries or medical record

authorization as "technical deficiencies."      D.D., 213 N.J. at 159.      Nor did

plaintiff sufficiently detail the "series of steps" he took to comply with the

specialized form or provide a "reasonable explanation" about why he did not

strictly comply with the TCA's requirements. Ferreira, 178 N.J. at 151.


                                                                               A-3655-19
                                        14
      Indeed, after Hackensack timely notified plaintiff regarding the

deficiencies in his notice, he took no action for nearly six months until he filed

an application, ostensibly to correct the mistaken incident address. His counsel's

vague assertion that his office was unable to meet with plaintiff because of his

injuries does not satisfactorily explain why plaintiff's counsel could not

complete and send the specialized notice of claim form to defendants in a timely

manner. We also note that as to the correct address of the incident, despite the

receipt of the Department's report in late September 2019, counsel learned the

correct address of plaintiff's alleged fall in December 2019, yet failed to advise

the municipal defendants of that address until filing his motion in March 2020,

three months later.

      Unlike the authority upon which plaintiff relies, this is not a situation

where defendants failed to notify plaintiff about deficiencies in his notices of

claim. See e.g., Murray, 259 N.J. Super. at 362, 65. Nor is this a case like

Ewing, Lebron, or Dambro where plaintiff took multiple steps in an attempt to

strictly comply with the notice requirements. Ewing, 152 F. Supp. 3d at 297;

Lebron, 407 N.J. Super. at 210-11; Dambro, 130 N.J. at 452-53. Rather, as in

Wood, 302 N.J. Super. at 380, and Newberry, 319 N.J. Super. at 680, plaintiff

offers no competent justification for his failure to comply with N.J.S.A. 59:8-


                                                                            A-3655-19
                                       15
6's mandate within a reasonable time period. In sum, plaintiff's presumed but

minimal compliance with N.J.S.A. 59:8-4 "cannot save [his] notice of claim"

when defendants have a specialized notice of claim form. Wood, 302 N.J. Super.

at 378.

                                       IV.

      Plaintiff further contends that the judge erred in denying him permission

to file a late notice of claim because the judge incorrectly concluded that he did

not establish extraordinary circumstances and failed to consider that defendants

would not be prejudiced by a late filing.      Specifically, plaintiff asserts his

extensive injuries constitute extraordinary circumstances, and in support relies

on O'Donnell v. New Jersey Turnpike Authority, 236 N.J. 335 (2019), Ventola

v. New Jersey Veteran's Memorial Home, 164 N.J. 74 (2000), Lowe, 158 N.J.

606, Eagan v. Boyarsky, 158 N.J. 632 (1999), and Mendez v. South Jersey

Transportation Authority, 416 N.J. Super. 525 (App. Div. 2010).

      He also argues that the municipal defendants would not have been

substantially prejudiced if the court granted his motion and they failed to provide

any competent evidence of such prejudice, in any event. Defendants disagree

and contend they established substantial prejudice because "the condition of the

property is likely different after the significant time lapse," and they are unable


                                                                             A-3655-19
                                       16
to "investigate the condition of the sidewalk . . . in close proximity to the date

of the accident." We agree with the judge that plaintiff failed to establish the

existence of extraordinary circumstances, and therefore conclude the judge did

not abuse his discretion in denying him permission to file a late notice of claim.

      When a plaintiff fails to provide timely notice of a claim, the TCA permits

a late filing under limited circumstances.      In this regard, N.J.S.A. 59:8 -9

provides:

            A claimant who fails to file notice of his claim within
            [ninety] days as provided in [N.J.S.A.] 59:8-8 . . . may,
            in the discretion of a judge of the Superior Court, be
            permitted to file such notice at any time within one year
            after the accrual of his claim provided that the public
            entity . . . has not been substantially prejudiced thereby.
            Application to the court for permission to file a late
            notice of claim shall be made upon motion supported
            by affidavits based upon personal knowledge of the
            affiant showing sufficient reasons constituting
            extraordinary circumstances for his failure to file notice
            of claim within the period of time prescribed by
            [N.J.S.A.] 59:8-8 of this act or to file a motion seeking
            leave to file a late notice of claim within a reasonable
            time thereafter . . . .

      The TCA does not define what constitutes "extraordinary circumstances,"

leaving "for a case-by-case determination . . . whether the reasons given rise to

the level of extraordinary on the facts presented." Lowe, 158 N.J. at 626

(internal quotation marks omitted). "Where, of course, the late notice is merely


                                                                            A-3655-19
                                       17
the result of the ambivalence of the claimant, this would be the very

circumstance that the statute is designed to prevent, and relief should be denied."

Randazzo v. Twp. of Washington, 286 N.J. Super. 215, 219 (App. Div. 1995)

(citing Lutz v. Twp. of Gloucester, 153 N.J. Super. 461, 465-66 (App. Div.

1977)); see also Hyman Zamft & Manard, LLC v. Cornell, 309 N.J. Super. 586,

593 (App. Div. 1998) (concluding that "ignorance of the law or failure to seek

legal advice will not excuse failure to meet the [TCA] filing deadline").

      As the Supreme Court explained:

            The Legislature's grant of authority to trial courts to
            permit a late notice in the exercise of their discretion
            does not equate with a grant of authority to override the
            statute's declaration of purpose or to substitute a lesser
            standard of proofs . . . . Trial courts, in exercising their
            statutory authority, and appellate courts, in reviewing
            those decisions, must ensure that their decisions are
            faithful to the overall legislative framework in order
            that the statute's essential purposes be preserved and
            not eroded through excessive or inappropriate
            exceptions. Courts faced with applications for leave to
            file a late notice of claim, therefore, must proceed with
            their evaluation mindful of the Legislature's direction
            that the proofs demonstrate circumstances that are not
            merely sufficient, but that they instead be
            extraordinary.

            [D.D., 213 N.J. at 148-49.]

      Medical conditions meet the extraordinary circumstances standard if they

are "severe or debilitating" and have a "consequential impact on the claimant's

                                                                             A-3655-19
                                       18
very ability to pursue redress and attend to the filing of a claim." Id. at 149-50;

See also Mendez, 416 N.J. Super. at 533 (noting that "extraordinary

circumstances can be found based on the severity of a party's injuries "). The

question for the court is whether, when viewed objectively, a severe or

debilitating injury impaired the plaintiff's ability to act during the relevant

ninety-day period. D.D., 213 N.J. at 151.

      We found in Maher v. County of Mercer, that the "circumstances that led

to the delay in filing the notice and the motion were truly extraordinary." 384

N.J. Super. 182, 189 (App. Div. 2006).          In that case, the plaintiff was

hospitalized after receiving a burn, which then caused septic shock, a staph

infection, pneumonia, respiratory failure, and memory loss. Id. at 184-85. The

plaintiff was placed in an induced coma during her first hospitalization, because

she was not expected to live, remained in "extremely poor health," and had

repeated admissions to the hospital within the ninety-day period. Id. at 189-90;

see also R.L. v. State-Operated Sch. Dist., 387 N.J. Super. at 334, 341 (App.

Div. 2006) (finding extraordinary circumstances when the delay in filing was

due to the plaintiff's psychological trauma, which caused him emotional distress,

periods of crying, preoccupation with death, and ultimately a hesitancy to reveal

his HIV status). But see O'Neill v. City of Newark, 304 N.J. Super. 543, 554


                                                                             A-3655-19
                                       19
(App. Div. 1997) (finding that a plaintiff preoccupied with recovery and

treatment efforts did not sufficiently demonstrate a showing of extraordinary

circumstances to justify a delay in filing a timely notice).

      In addition to the extraordinary circumstances requirement, a plaintiff will

be precluded from filing a late notice of claim if the public entity will be

substantially prejudiced. However, "it is the public entity that has the burden of

coming forward and of persuasion on the question of [substantial] prejudice. "

Blank v. City of Elizabeth, 318 N.J. Super. 106, 114 (App. Div. 1999). "The

fact of delay alone does not give rise to the assumption of prejudice; the public

entity must present a factual basis for the claim of substantial prejudice. "

Mendez, 416 N.J. Super. at 535 (citing Kleinke v. Ocean City, 147 N.J. Super.

575, 581 (App. Div. 1977)).

      "Substantial prejudice must be shown by 'specificity and not by general

allegation . . . .'" Id. at 536 (alteration in original) (quoting Blank, 318 N.J.

Super. at 115). A defendant's general contentions that it was "totally unaware

of the accident" and "lost a critical opportunity to engage in a timely

investigation" is insufficient to constitute the substantial prejudice requirement

under N.J.S.A. 59:8-9. Id. at 535. Substantial prejudice "[g]enerally . . . implies




                                                                             A-3655-19
                                       20
the loss of witnesses, the loss of evidence, fading memories, and the like. "

Blank, 318 N.J. Super. at 115.

      Against that standard of review and substantive legal principles, we are

satisfied that the judge did not err in concluding plaintiff failed to establish

extraordinary circumstances justifying his late notice of claim. Plaintiff fell on

July 22, 2019 and filed his application for permission to file a late notice of

claim on March 19, 2020, an approximate eight-month delay.

      Even accepting Martinez's certification, of which there are severe

evidentiary deficiencies, 2 the only information about how plaintiff's injury

limited him was that he was "unable" to meet with his attorneys to "confirm the

location of his fall" for at least six weeks from September 6, 2019. Even then,

plaintiff did not do so until December 2019, and waited an additional four

months before moving to file a late notice of claim.




2
    N.J.S.A. 59:8-9 specifically requires affidavits "based upon personal
knowledge of the affiant." See, e.g., S.P. v. Collier High School, 319 N.J. Super.
452, 465 (App. Div. 1999) (finding a motion for late notice of claim inadequate
where the plaintiff relied on an attorney's affidavit and did not submit an
affidavit based upon personal knowledge). Here, as noted, Martinez was not
employed with the firm representing plaintiff until January 2020, approximately
six months after his fall, and would not have any personal knowledge about
plaintiff's injuries or the firm's communication with plaintiff during that time
period.
                                                                            A-3655-19
                                       21
      Missing from the record is sufficient information regarding how plaintiff

was physically or psychologically unable to communicate with his attorneys

because of his injuries. Of the two medical reports plaintiff provides, the last of

which is dated September 10, 2019, neither describes how plaintiff's mobility

was limited other than difficulties with moving his elbow. Indeed, plaintiff was

able to provide information to his attorneys sufficient for the first notice s of

claim, but he fails to explain how his injury prevented him from filing the

specialized notices. As the judge noted, it is unclear why plaintiff's attorneys

could not meet with him at the rehabilitation center.

      Mendez, upon which plaintiff relies, is clearly distinguishable. In that

case, the plaintiffs were unable to obtain evidence identifying the municipally -

operated tortfeasor until after the notice period had run.          Here, all the

information plaintiff needed to supplement his notice consistent with the

specialized claim form was available to him and his attorneys well before his

motion was filed, and when he ultimately completed the specialized forms.

Mendez, 416 N.J. Super. at 529-34. Nor is this a situation like Lowe, Eagan, or

Ventola, where the identity and the public nature of the tortfeasors or location

of the incident were somehow disguised, Lowe, 158 N.J. at 629-30; Eagan, 158

N.J. at 642-43; Ventola, 164 N.J. at 78-82, or where Hackensack or any of its


                                                                             A-3655-19
                                       22
agents learned about material information regarding the claim from another

plaintiff such as in O'Donnell, 236 N.J. at 339. In sum, based on the motion

record, there is simply no evidence that plaintiff's condition and circumstances

were so "severe or debilitating" that they had a "consequential impact" on his

"ability to pursue redress and attend to the filing of a claim." D.D., 213 N.J. at

149-50.

      In light of our conclusion that plaintiff failed to establish extraordinary

circumstances justifying his late notice, we need not reach the issue of whether

defendant established prejudice. To the extent we have not addressed any of

plaintiff's remaining arguments, it is because we have concluded they are of

insufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                            A-3655-19
                                       23